Citation Nr: 1823978	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-29 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar sprain.

3.  Entitlement to an evaluation in excess of 10 percent for right knee patellar tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty from October 1981 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The January 2009 rating decision continued a 20 percent evaluation for a lumbar sprain and 10 percent rating for right knee patellar tendonitis.  Additionally, the April 2010 rating decision denied service connection for sleep apnea.

In December 2013, the Board remanded the case to afford the Veteran a Board hearing.  In June 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The appeal has since been returned to the Board.


REMAND

Remand is necessary for further development.  With regard to the Veteran's claim for service connection for sleep apnea, the Board notes it appears the Veteran has not been afforded a VA examination in connection with the claim.  Therefore, the claim must be remanded to determine the nature and etiology of any sleep disorder, including sleep apnea that may be present.
The Veteran was afforded VA examinations in December 2007 and September 2008 in connection with his claim for an increased evaluation for a lumbar sprain.  Further, he was evaluated in October 2007 and September 2008 during VA examinations in connection with his claim for an increased evaluation of right knee patellar tendonitis.  However, during the June 2015 Board hearing, the Veteran asserted that his symptoms had worsened since the September 2008 VA examination.  Specifically, in connection with his lumbar sprain claim, he testified that his radiating pain had gotten worse and his back pain was occurring more often and it was more severe.  Additionally, he stated that his ability to stand and walk had worsened.  Lastly, his doctor rendered him a civil parking permit.

Related to his right knee claim, the Veteran testified that his condition had gotten progressively worse since 2008.  Thus, his testimony suggests that his disability may have worsened since he was last examined.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from October 2009 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep disorder, including sleep apnea that may be present.  Additionally, the Veteran should be afforded VA examinations to ascertain the current severity and manifestations of his service-connected lumbar sprain and right knee patellar tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

A.	The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran has a sleep disorder, including sleep apnea that began in service, was caused by service, or is otherwise related to service, including any symptomatology therein.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

B.	The examiner should ascertain the current severity and manifestations of the Veteran's service-connected lumbar sprain and right knee patellar tendonitis.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  He or she should also identify any other additional manifestations of the disorder.

A complete rationale must be provided for any opinion offered.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




